DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 21, 23-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willy et al. (US 3,688,162).
With respect to claim 16, Willy discloses a capacitor comprising: a receptacle with an opening (see FIG. 1, element 12 and col. 2, lines 50-54); at least one capacitor element disposed inside of the receptacle (see FIG. 1, element 16 and col. 2, lines 56-59); and a lid sealing the receptacle (see FIG. 1, element 26, and col. 2, line 66), wherein a vent is arranged in a recess in an inner surface of the lid (see FIG. 1, elements 28 and 30 and col. 3, lines 21-25).
With respect to claim 17, Willy discloses that the vent is arranged in the recess such that an end of the vent facing the capacitor element is further away from the capacitor element than the inner surface of the lid.  See FIG. 2, noting that the lowest surface of the vent is spaced away from the lowest surface of the lid to the interior of the lid, meaning that if is further away from the capacitor element.
With respect to claim 18, Willy discloses that the recess has an upper level and a lower level, wherein the upper level is further away from the capacitor element than the lower level, and wherein the vent is arranged in the upper level.  See FIG. 2, elements 36 and 44.
With respect to claim 19, Willy discloses that the lower level of the recess is a channel.  See FIG. 2, element 36.
With respect to claim 21, Willy discloses that the lower level of the recess is a channel.  See FIG. 2, element 36.
With respect to claim 23, Willy discloses that the recess is formed by a gap between additional portions attached to the inner surface of the lid.  See FIG. 2, noting that portions 42 are swaged or staked over as additional portions.
With respect to claim 24, Willy discloses that the capacitor element contains electrolyte.  See col. 2, lines 57-58.
With respect to claim 25, Willy discloses that the lid is formed such that the vent has no contact to the capacitor element or the electrolyte.  See FIG. 2, noting that the vent is disposed within the lid.
With respect to claim 26, Willy discloses that the electrolyte is non-solid.  See col. 3, lines 4-10.
With respect to claim 27, Willy discloses that the vent has a membrane.  See FIG. 2, element 40.
With respect to claim 28, Willy discloses that the vent is a safety or overpressure vent.  See col. 3, lines 10-17.
With respect to claim 30, Willy discloses that two screw terminals are connected electrically with designated electrodes of at least one capacitor element and pass gas-tightly through the lid.  See FIG. 1, elements 22 and 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Willy et al. (US 3,688,162) in view of Sperandio (US 3,935,030).
With respect to claim 20, Willy fails to teach that the lower level of the recess is a plurality of channels crossing each other.
Sperandio, on the other hand, teaches that the lower level of the recess is a plurality of channels crossing each other.  See FIGS. 3 and 4, elements 44-47, and col. 3, lines 6-11.  Such an arrangement results in the venting of gases to the atmosphere from different areas of the container.  See col. 3, lines 31-35.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Willy, as taught by Sperandio, in order to vent gases from different areas of the container.
With respect to claim 22, Willy fails to teach that the lower level of the recess is a plurality of channels crossing each other.
Sperandio, on the other hand, teaches that the lower level of the recess is a plurality of channels crossing each other.  See FIGS. 3 and 4, elements 44-47, and col. 3, lines 6-11.  Such an arrangement results in the venting of gases to the atmosphere from different areas of the container.  See col. 3, lines 31-35.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Willy, as taught by Sperandio, in order to vent gases from different areas of the container.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Willy et al. (US 3,688,162) in view of Mori et al. (US 2014/0240900).
With respect to claim 29, Willy fails to teach that the lid has a bulge at an outer surface around the vent.
Mori, on the other hand, teaches that the lid has increased thicknesses at an outer surface around the vent.  See FIG. 2, element 26.  Such an arrangement results in protection for the pressure valve.  See paragraph [0050].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Willy, as taught by Mori, to provide protection for the pressure valve.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848